DETAILED ACTION
Claims 1-20 are currently presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter is not taught by the cited prior art references. As this newly amended subject matter of the claim has not been previously considered or examined, the Examiner believes all of Applicants arguments are addressed by the detailed mapping of the claimed limitations to the cited prior art. See 103 rejection below. 
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. WO 2009/126881 A2 (hereinafter “Zhang”), in view of Hurley et al. USPPN 2012/0221306 (hereinafter “Hurley”).
Regarding claim 1, Zhang teaches obtaining acquired data for a region of interest; ([0075]-[0077], [0079], Bore hole images are obtained from logging tools at defined depth intervals)
determining a rock type of the region of interest; ([0075]-[0077], [0079], Rock types are determined by comparing the samples to training images)
obtaining a selection of a plurality of modules based on the rock type; ([0066], [0071], [0081]-[0084], The MPS algorithm is chosen based on the rock type after the sample is compared to the training images)
generating, using the acquired data and an interpolator from the plurality of modules, a wellbore image of the region of interest, wherein the interpolator generates interpolated data between data points among the acquired data in the wellbore image; ([0078]-[0081], 
generating, using the core characterization and the wellbore image, a digital core construction of the region of interest, wherein the digital core construction describes a plurality of subterranean formation properties of the region of interest, ([0041], [0066], [0070], [0079], [0084]-[0087], Pseudocores are created that show petrophysical facies, such as rocks, pores, and conductive patches of the volume of interest.)
and covers substantially 360 degrees of at least a portion of the region of interest. ([0068], fullbore images are complete 360 degree views; [0066] fullbore images are used to construct the pseudocore)
Zhang does not explicitly teach determining, using a quantifier from the plurality of modules, a core characterization of the region of interest, wherein the core characterization describes an integration of a plurality of well bore data types; and using the quantifier to generate quantification data from the acquired data and the performing a plurality of analyses using the quantification data to define the wellbore data types, wherein the plurality of analyses includes at least one of textural analysis, grain size sorting, heterogeneity analysis or lithology analysis; and interpolated data; performing a plurality of analyses using the quantification data to define the wellbore data types; and
	Hurley teaches determining, using a quantifier from the plurality of modules, a core characterization of the region of interest, wherein the core characterization describes an integration of a plurality of well bore data types; and ([0013], [0076], [0093], MPS uses a training image to quantify complex depositional patterns in the reservoir modeling process)
Examiner’s Note: Hurley is used for a more explicit recitation of how MPS uses training images to quantify the reservoir.
using the quantifier to generate quantification data from the acquired data and the
interpolated data; ([0076], [0077], quantification data of complex depositional patterns that exist in studied reservoirs, using collected local data (acquired data), is created; these conditional simulations use interpolation data from the MPS)
performing a plurality of analyses using the quantification data to define the wellbore
data types; (Figure 2B, [0076], [0077], Log data defining local stratigraphy, local data, interpolation data from the MPS, and quantification data of the studied reservoirs are used in reservoir models processes (a plurality of analyses) to evaluate the images)
	wherein the plurality of analyses includes at least one of textural analysis, grain size sorting, heterogeneity analysis or lithology analysis; and ([0048] textural evaluation of carbonate reservoirs; Figure 10B, [0005], [0110], grain size is analyzed in the forward stratigraphic model; Figure 9, [0006], [0007], [0054], [0056], [0058], [0089], [0105], Heterogeneity is analyzed and mapped into interwell volumes; Figure 10B, [0036], [0110], Lithology is analyzed in the forward stratigraphic model)
	generate, using … the plurality of analyses, a digital core (Figures 8A and 8B, [0023], [0076], [0089], [0095], Using the analyses done by the MPS system and models, a digital core is created) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Hurley as the references deal with the creation of virtual cores of a wellbore, in order to implement a quantifier to describe a wellbore data types. 

Regarding claim 2, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the core characterization of the region of interest comprises a facies prediction comprising a classification of rock units by geological features of the region of interest. ([0079], [0084]-[0086], [0093], Geological structures, including rocks, are captured by the images, and compared to the training images to be classified)

Regarding claim 3, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the wellbore image comprises a 360 degree view of a surface of a wellbore with acquired data points located at a predetermined sampling interval, ([0068], [0077], A 360 view is taken at a depth interval of 10 ft)
Zhang does not explicitly teach wherein the digital core construction comprises a substantially 360 degree view of the surface of the wellbore with digital data points located at a second predetermined interval, and wherein the second predetermined interval 1s less than the first predetermined interval.
Hurley teaches wherein the digital core construction comprises a 360 degree view of the surface of the wellbore with digital data points located at a second predetermined interval, and wherein the second predetermined interval 1s less than the first predetermined interval. ([0100], Psuedocores are made from 360 degree full bore scans at 3ft intevals)

Regarding claim 5, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang does not explicitly teach wherein obtaining the selection of the plurality of modules is performed without user input, and wherein the selection designates a type of interpolator among the plurality of modules and a type of quantifier among the plurality of modules.
Hurley teaches wherein obtaining the selection of the plurality of modules is performed without user input, and wherein the selection designates a type of interpolator among the plurality of modules and a type of quantifier among the plurality of modules. ([0076], [0089], Based on the interpolation images, an MPS algorithm is chosen, the data is interpolated and quantified)

Regarding claim 6, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the quantifier performs a resistivity spectrum analysis to produce a resistivity distribution in the core characterization. ([0068], [0074], [0076], [0082], Resistivity logs are generated for the core)

Regarding claim 7, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein generating the well bore image comprises interpolating, by a statistical approach of the interpolator, one or more interpolated wellbore image points between a pair of acquired wellbore image points from the wellbore image. ([0034], [0078], [0081], FILTERSIM uses filter scores to group and then simulate patterns in the gaps between the pads, where no measured data exist.)

Regarding claim 8, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the plurality of subterranean formation properties of the region of interest comprise at least one property selected from a group consisting of: resistivity, density, porosity, and grain size distribution. ([0012], [0068]-[0071], [0074], [0076], [0082], Subterranean properties of resistivity, density and porosity are determined)

Regarding claim 9, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches displaying, with a computing device, the digital core construction of the region of interest alongside the plurality of subterranean formation properties of the region of interest. ([0010], [0041], [0078], [0082], [0098], Figures 9-13, 14B, A digital core construction and formation properties are shown to the user.)
Since each individual element and its function are shown in the prior art, albeit shown in separate figures, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the digital core construction as one window next to formation properties in another, on the same display.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 10, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the region of interest corresponds to an oil or gas well, and ([0010]-[0012], [0035], [0083], [0087], the region of interest corresponds to an oil well)
wherein the acquired data correspond to a plurality of measurements of the region of interest acquired using a wellbore imaging tool. ([0003], [0007], [0008], [0010], [0012], [0075], Borehole imaging tools are used to collect data at depth defined intervals)

In regards to claim 11, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 
Examiner’s Note: As the prior art contains computers and computer generated models, the additional computer components are taught by the reference.

In regards to claim 12, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

In regards to claim 13, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3. 

In regards to claim 15, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5. 

In regards to claim 16, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 17, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 18, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 20, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Regarding claim 21, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the at least a portion of the region of interest is at a given measured depth. ([0066] the pseudocore is created for a logged interval; [0075], [0077], [0079], [0090], The images are taken at depth defined intervals of a measured depth)

Regarding claim 22, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang teaches wherein the at least a portion of the region of interest is within a measured depth interval in a wellbore. ([0066] the pseudocore is created for a logged interval; [0075], [0077], [0079], [0090], The images are taken at depth defined intervals of a measured depth)

In regards to claim 23, it is the system embodiment of claim 21 with similar limitations to claim 21, and is such rejected using the same reasoning found in claim 21. 

In regards to claim 24, it is the system embodiment of claim 22 with similar limitations to claim 22, and is such rejected using the same reasoning found in claim 22. 

In regards to claim 25, it is the computer readable embodiment of claim 21 with similar limitations to claim 21, and is such rejected using the same reasoning found in claim 21.

In regards to claim 26, it is the computer readable embodiment of claim 22 with similar limitations to claim 22, and is such rejected using the same reasoning found in claim 22.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Hurley, and in further view of Lin USPPN 2013/0063433.
Regarding claim 4, the combination of Zhang and Hurley teaches the limitations of claim 1. Zhang does not explicitly teach wherein obtaining the selection of the plurality of modules comprises obtaining a user input via a user interface, and wherein the user input designates a type of interpolator among the plurality of modules and a type of quantifier among the plurality of modules.
Hurley teaches a type of quantifier among the plurality of modules. ([0013], [0076], [0093], MPS uses a training image to quantify complex depositional patterns in the reservoir modeling process)
The combination of Zhang and Hurley does not explicitly teach wherein obtaining the selection of the plurality of modules comprises obtaining a user input via a user interface, and wherein the user input designates a type of interpolator among the plurality of modules 
Lin teaches wherein obtaining the selection of the plurality of modules comprises obtaining a user input via a user interface, and wherein the user input designates a type of interpolator among the plurality of modules ([0066], The type of interpolation is chosen by the user)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

In regards to claim 14, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4. 

In regards to claim 19, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elkington et al. USPAT 9563963: Also teaches getting a 360 degree view of a length of borehole using a series of images.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128